TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00179-CV


Appellants, Association of Texas Professional Educators, Austin ATPE, Education Austin,
Texas AFT, and Texas State Teachers Association  //  Cross-Appellant, Austin Independent
School District

v.

Appellees, Austin Independent School District and 
Greg Abbott, Attorney General of Texas  // Cross-Appellees, Association of Texas
Professional Educators, Austin ATPE, Education Austin, Texas AFT, and Texas State
Teachers Association 




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-08-002186, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
 
		The parties to this appeal have filed an agreed motion requesting that this appeal be
dismissed.  See Tex. R. App. P. 42.1(a)(1).  We grant the motion and dismiss the appeal.	

___________________________________________					          Diane M. Henson, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed on Agreed Motion
Filed:   July 14, 2009